UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND

CHAMBERS OF 101 WEST LOMBARD STREET
STEPHANIE A. GALLAGHER BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE . : (410) 962-7780

Fax (410) 962-1812

October 2, 2019

Shannon Sulton
3042 Hunting Ridge Drive
Owings Mills, MD 21117 —

RE: Sulton et al v. Baltimore County et al.,
Civil No. SAG-18-2864

Dear Ms. Sulton,

Your counsel, Breon Lamar Johnson, Esq., is ineligible to practice before this court.
Accordingly, you are without counsel for your pending case. I will stay this case for 90 days from
the date of this letter to allow you time to find a new attorney. If new counsel has not entered an
appearance on the court’s docket within 90 days, this case will proceed with you acting pro se
(representing yourself). A new scheduling order will be entered at that time. Also, the court does
not have an address for your co-plaintiff, Shelia Smith. If you are in contact with Ms. Smith,
please ask her to contact the court to provide her current address for the court record.

Despite the informal nature of this letter, it is an Order of the Court and will be docketed
as such.

Sincerely yours, ;
Stephanie A. Gallagher
United States District Judge

 
